Citation Nr: 0607055	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder to 
include hair loss.

4.  Entitlement to service connection for cramps and numbness 
of legs, arms, and hands.

5.  Entitlement to service connection for chronic fatigue 
syndrome.  

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a neck disorder. 

8.  Entitlement to service connection for a dental disorder.

9.  Entitlement to service connection for hearing loss and an 
ear disability.

10.  Entitlement to service connection for conjunctivitis, 
uveitis, and refractive error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1983, 
from October 1990 to April 1991 and from February 2003 to 
April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico which denied the 
benefits sought.  

The claim was remanded by the Board in September 2004 for 
additional development.  The case has been returned to the 
Board for appellate review.  As discussed below, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.




REMAND

VA's duty to assist a claimant includes obtaining medical 
records, and providing a medical examination or obtaining a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2005).  

This case was remanded in September 2004 for the RO to obtain 
any additional service medical, psychiatric and 
hospitalization records, particularly for the period 
associated with the veteran's service in Iraq and thereafter.  

Our review finds that a request was made for service medical 
records for the veteran's period of service from February 
2003 to April 2004 and for records pertaining to a Physical 
Evaluation Board in February 2003 (which should be 2004).  
There is no evidence that a response was received or that a 
follow-up request was made.  Another request should be made 
for these records.  

In addition, after undertaking any other appropriate 
development, the RO was instructed to review the evidence and 
determine whether the veteran's claims of entitlement to 
service connection could be granted on a direct basis or on 
the basis that the respective condition preexisted service 
and was aggravated by service.  

Additional medical evidence has been secured and placed in 
the claims file.  However, there is no indication that the RO 
has reviewed the additional evidence and readjudicated the 
veteran's claims.  Accordingly, the case is remanded for 
readjudication of the veteran's claims with consideration of 
the additional evidence and the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.31 (2005).    

Furthermore, the Board previously noted that records 
submitted by the veteran indicated that a Physical Evaluation 
Board recommended separation for PTSD as a direct result of 
armed conflict, but that recent medical records did not 
support a current diagnosis of PTSD except by history and 
that additional development was warranted.  Additional 
medical records received show diagnoses of PTSD by history, 
PTSD, and other psychiatric disorders.  The veteran should be 
afforded a VA examination and a medical opinion obtained 
prior to appellate review.  

The Board also notes that a May 1999 VA medical record 
indicates that the veteran was first seen in "PIC" in 1988 
for adjustment disorder with anxiety.  In a February 2000 
discharge summary from the San Juan VA Medical Center, the 
doctor mentioned that the veteran was followed up at the PTSD 
Clinic since 1993.  An August 2003 VA outpatient treatment 
record shows that the veteran had been referred for a 
consultation at the PTSD clinic with complaints since 
returning from duty in Iraq two weeks earlier.  The examiner 
wrote that the veteran had a history of "NP" psychiatric 
treatment since 1994 apparently at the San Juan VA medical 
center for "SCUT", substance abuse, and history of PTSD.  
He was followed at the mental health clinic up to August 
2001.  A request should be made to obtain the earlier 
psychiatric outpatient treatment records. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Request the veteran's service personnel 
records for the three periods of active 
service, namely, June 1979 to June 1983, 
October 1990 to April 1991 and February 2003 
to April 2004.  A negative reply is 
requested.

2.  Request the veteran's service medical, 
psychiatric, and hospitalization records for 
his period of service from February 2003 to 
April 2004 to include records pertaining to a 
Physical Evaluation Board convened in 
February 2004 at Fort Sam Houston, Texas, 
78234-5010.  A negative reply is requested.  

3.  Request any additional service medical, 
psychiatric, and hospitalization records for 
his periods of service from June 1979 to June 
1983 and from October 1990 to April 1991.  A 
negative reply is requested.

4.  Request the veteran's medical records for 
his service in the Reserves from August 1987 
to separation excluding the periods of active 
duty from October 1990 to April 1991 and 
February 2003 to April 2004.  A negative 
reply is requested.

5.  Request VA outpatient treatment records 
from the PTSD Clinic, the PIC clinic, and the 
Mental Health Clinic at the San Juan VA 
medical center from 1988 to February 2003.  

6.  After the above has been accomplished, 
schedule the veteran for a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder(s).  The 
examination should be conducted with 
consideration of the criteria for post-
traumatic stress disorder.  If the examiner 
determines that the veteran has any multiple 
psychiatric disorders, the examiner should 
determine the "relationship of any such 
disorders among themselves (including 
etiological origin and secondary causation)" 
and specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated from 
one disorder or the other, it should be so 
specified. 

If a diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressors" that caused the disorder and the 
evidence upon which he/she relied to 
establish the existence of the stressors.  
The examiner should also describe which 
stressors the veteran re-experiences and how 
he 
re-experiences them. 

The report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary studies or tests 
should be accomplished.  The diagnosis 
provided should be in accordance with DSM-IV.  
The entire claims folder and a copy of this 
Remand must be made available to and reviewed 
by the examiner prior to the examination. 

7.  If additional medical evidence is needed 
prior to adjudicating the veteran's other 
claims for service connection on appeal, the 
veteran should be scheduled for VA 
examinations with medical opinions where 
appropriate.  See 38 C.F.R. § 3.159.

8.  After undertaking any other development 
deemed essential in addition to that 
specified above, re-adjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

